TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00732-CV


In re Thomas Michael Little, Jr.




ORIGINAL PROCEEDING FROM BELL COUNTY


O R D E R


PER CURIAM
		Petitioner's motion for emergency stay is granted.  The trial court's hearing on
Alicia Johnson's Motion for Enforcement of Child Support Order and Order to Appear currently
scheduled for November 5, 2010 at 1:30 p.m. is stayed until further order of this Court.  Real party
in interest Alicia Johnson is requested to file a response to the petition for writ of habeas corpus by
5:00 p.m. on Friday, November 12, 2010.
It is so ordered November 5, 2010.
 
Before Chief Justice Jones, Justices Puryear and Pemberton
     Justice Pemberton not participating